IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JIMMY W. COX PLAINTIFF
v. CIVIL ACTION NO. 1:18-cv-00075-GHD-DAS
JESCO, INC. DEFENDANT

ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Pursuant to an opinion issued this day, it is hereby ORDERED that:

(1) the Defendant Jesco, Inc.’s motion for summary judgment [Doc. No. 46] is
GRANTED;

(2) the Plaintiff Jimmy W. Cox’s claims are DISMISSED WITH PREJUDICE in
their entirety; and

(3) this case is CLOSED.

All memoranda, depositions, declarations, and other materials considered by the Court in

ruling on this motion are hereby comptes into and made a part of the record in this action.

O-
SO ORDERED, this, th / day of October, 2019.

Al IMac

SENIOR U.S. DISTRICT JUDGE
